
      
        
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [MB Docket No. 14-179, RM-11736; DA 14-1502]
        Television Broadcasting Services; Denver, Colorado
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Commission has before it a petition for rulemaking filed by Entravision Holdings, LLC (“Entravision”), the licensee of station KCEC(TV), channel 51, Denver, Colorado, requesting the substitution of channel 26 for channel 51 at Denver. While the Commission instituted a freeze on the acceptance of full power television rulemaking petitions requesting channel substitutions in May 2011, it subsequently announced that it would lift the freeze to accept such petitions for rulemaking seeking to relocate from channel 51 pursuant to a voluntary relocation agreement with Lower 700 MHz A Block licensees. KCEC(TV) has entered into such a voluntary relocation agreement with T-Mobile USA, Inc. and states that operation on channel 26 would eliminate potential interference to and from wireless operations in the adjacent Lower 700 MHZ A Block.
        
        
          DATES:
          Comments must be filed on or before November 26, 2014, and reply comments on or before December 11, 2014.
        
        
          ADDRESSES:
          Federal Communications Commission, Office of the Secretary, 445 12th Street SW., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve counsel for petitioner as follows: Barry A. Friedman, Esq., Thompson Hine, LLP, Suite 700, 1919 M Street NW., Washington, DC 20036.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Joyce Bernstein, Joyce.Bernstein@fcc.gov, Media Bureau, (202) 418-1600.
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 14-179, adopted October 16, 2014, and released October 17, 2014. The full text of this document is available for public inspection and copying during normal business hours in the FCC's Reference Information Center at Portals II, CY-A257, 445 12th Street SW., Washington, DC 20554. This document will also be available via ECFS (http://www.fcc.gov/cgb/ecfs/). (Documents will be available electronically in ASCII, Word 97, and/or Adobe Acrobat.) This document may be purchased from the Commission's duplicating contractor, Best Copy and Printing, Inc., 445 12th Street SW., Room CY-B402, Washington, DC 20554, telephone 1-800-478-3160 or via email www.BCPIWEB.com. To request this document in accessible formats (computer diskettes, large print, audio recording, and Braille), send an email to fcc504@fcc.gov or call the Commission's Consumer and Governmental Affairs Bureau at (202) 418-0530 (voice), (202) 418-0432 (TTY). This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4).

        Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding. Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts (other than ex parte presentations exempt under 47 CFR 1.1204(a)) are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1208 for rules governing restricted proceedings.
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420.
        
          List of Subjects in 47 CFR Part 73
          Television.
        
        
          Federal Communications Commission.
          Barbara A. Kreisman,
          Chief, Video Division, Media Bureau.
        
        Proposed Rules
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows:
        
          PART 73—RADIO BROADCAST SERVICES
        
        1. The authority citation for part 73 continues to read as follows:
        
           Authority:
           47 U.S.C. 154, 303, 334, 336, and 339.
        
        
          § 73.622 
          [Amended]
        
        2. Section 73.622(i), the Post-Transition Table of DTV Allotments under Colorado is amended by adding channel 26 and removing channel 51 at Denver.
        
      
      [FR Doc. 2014-25529 Filed 10-24-14; 8:45 am]
      BILLING CODE 6712-01-P
    
  